BLUE, Judge.
Carlos E. Wiggins appeals from an order deleting credit previously awarded for time in jail. Because the trial court lacked jurisdiction to modify a legal sentence more than sixty days after it was imposed, we reverse. See Syverson v. State, 659 So.2d 1344 (Fla. *5275th DCA 1995) (holding that court lacked jurisdiction, more than sixty days alter sentencing, to delete jail credit previously awarded). On remand, the trial court shall reinstate the original award of jail credit.
RYDER, A.C.J., and PATTERSON, J., concur.